Citation Nr: 0522893	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from July 1955 to 
July 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
veteran testified before the Board at a hearing held at the 
Detroit RO in March 2005.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran with 
regard to his application to reopen the claim for service 
connection for diabetes mellitus have been provided, and all 
evidence needed for disposition of that part of the claim has 
been obtained.

2.  A December 1985 RO decision denied service connection for 
diabetes mellitus; the veteran did not appeal that decision.  
The RO continued the denial in an unappealed January 1987 
decision.

3.  Evidence received since the prior final RO decision in 
January 1987 is new and bears directly and substantially on 
the matter under consideration, and is so significant that it 
must be considered in order to fairly decide the veteran's 
claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a 
January 1987 RO decision that denied service connection for 
diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA has satisfied the notice 
and duty to assist provisions of the law with respect to 
reopening the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  In light of the 
favorable disposition on this issue, further discussion of 
these duties in this narrow context is not necessary.  The 
Board now turns to the governing laws and regulations 
regarding reopening of previous, final VA decisions.

In December 1985, the RO denied the veteran's claim of 
entitlement to service connection for diabetes mellitus.  The 
RO notified the veteran of this decision in January 1986.  In 
December 1986, the veteran submitted additional evidence in 
connection with the claim.  See 38 C.F.R. § 3.156(b) (2004).  
But in January 1987, the RO again denied service connection 
for diabetes mellitus.  (The Board notes that the rating 
decision bears a date in January 1986, but review of the 
record, including notification documents and other documents 
in the record, confirms that the rating decision was actually 
issued in January 1987.)  The veteran did not appeal this 
decision, which thus became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 
20.202, 20.302, 20.1103 (2004).  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The veteran's filed an application to reopen his claim for 
service connection for diabetes mellitus in April 2001, and 
evidence has been received in support of the application.  

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" 
was recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case, which was filed before August 29, 2001.  
See 38 C.F.R. § 3.156(a) (2003) (as amended by 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001)).] 

The Board must review the evidence received since the last 
final disallowance of the veteran's claim on any basis; the 
Board must presume that evidence to be credible for purposes 
of reopening the claim, unless it is inherently false or 
untrue or, if a statement or other assertion, it is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The evidence associated with the claims file since the RO 
issued its last final decision in January 1987 includes VA 
and non-VA medical records, as well as written statements 
provided by the veteran and his representative and testimony 
provided by the veteran in March 2005.  This evidence 
cumulatively shows that the veteran is currently diagnosed 
with diabetes mellitus, type I.  The veteran testified before 
the Board in March 2005 that he was treated at a VA medical 
facility in Detroit, Michigan, immediately after discharge 
and that he was prescribed insulin.  The record indicates 
that he was first diagnosed with diabetes mellitus, type I, 
in 1960, about a year and a half after discharge.

The Board finds that the veteran's testimony regarding VA 
treatment and possible prescription of insulin immediately 
after service is sufficiently new and material to reopen the 
claim.  Under the applicable laws, if a chronic condition, 
such as diabetes is manifested to a compensable degree within 
one year after separation from service, VA may presume 
service connection.  38 U.S.C.A. §§ 1101(3), 1112(a), 
1113(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Therefore, the Board will reopen the claim for service 
connection for diabetes mellitus.

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material and that the 
claim for service connection for diabetes mellitus is 
reopened.  


ORDER

The claim for service connection for diabetes mellitus is 
reopened; to that extent only, the appeal is granted.


REMAND

Having reopened the claim, the Board finds that additional 
development is needed with regard to the claim for service 
connection for diabetes mellitus on the merits.

Post-service medical records show that the veteran was 
diagnosed with diabetes mellitus, type I, in 1960, around a 
year and a half after the veteran's discharge from service.  
The veteran testified before the undersigned that he received 
treatment from the VA medical facility in Detroit between 
discharge and 1960.  He recalled that VA provided him with 
insulin during this time.  An attempt should be made to 
obtain the VA treatment records dated between 1958 and 1960.  

In connection with the prior final denial of the veteran's 
claim for service connection for diabetes mellitus, the RO 
had reasoned that the service medical records were negative 
for findings of sugar in his blood.  However, the Board notes 
that a March 1958 in-service urine test report showed a trace 
amount of albumin.  At this point, it is not entirely clear 
whether the finding of albumin in the urine is evidence of 
diabetes mellitus.  In light of this, a medical opinion is 
required to determine whether the trace albumin described in 
the March 1958 urinalysis report was a prodromal sign of 
diabetes mellitus, type I, which was diagnosed in 1960.

Accordingly, the case is REMANDED for the following action:  

1.  The RO should attempt to obtain the 
veteran's VA treatment records dated 
between 1958 and 1960 from the VA medical 
facility in Detroit, Michigan (or its 
predecessor).  If the attempt is 
unsuccessful, the RO should explain this 
to the veteran.

2.  After the foregoing attempt to obtain 
VA treatment records, provide the veteran 
with a VA medical opinion by a physician 
with appropriate expertise to determine 
the etiology of any currently present 
diabetes mellitus.  The claims files must 
be made available to and reviewed by the 
examiner.  The examiner should 
specifically review the March 1958 
service urinalysis report that showed 
trace amounts of albumin, and the 
treatment records dated in 1960 showing a 
diagnosis of diabetes mellitus.  Based 
upon the review of the claims files, the 
examiner should opine whether it is at 
least as likely as not that any currently 
diagnosed diabetes mellitus originated 
during the veteran's military service or 
was manifested within one year of his 
discharge from service.  The examiner 
should specifically address the March 
1958 in-service urinalysis report that 
showed findings of trace albumin.  
 
3.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should readjudicate the claims for 
service connection for diabetes mellitus.  
If the RO's decision is adverse to the 
veteran, the RO should provide a 
supplemental statement of the case to the 
veteran and his representative and the 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


